Case 1:20-cv-03377-DLF Document 6-5 Filed 11/20/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ALABAMA ASSOCIATION OF
REALTORS® ¢f a/,

Plaintiffs,

Vv. Civil Case. No.

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES ¢¢ ai,

Defendants.

 

 

DECLARATION OF JEREMY WALKER

I, Jeremy Walker, declare as follows:

1, I am the Chief Executive Officer at the Alabama Association of REALTORS®
AAR’).

2. I am over 18 years old and could testify to the facts set out herein if called upon to do
so. I make this declaration based on my personal knowledge and to explain the impact of the Centers
for Disease Control and Prevention’s (“CDC”) “Temporary Halt in Residential Evictions To Prevent
the Further Spread of COVID-19” (the “Eviction Moratorium”) on AAR’s members.

3, AAR is the largest organization of real estate professionals in Alabama, comprising
more than 17,000 members. It is a trade association organized under Section 501(c)(6) of the Internal
Revenue Code and headquartered in Montgomery, AL, AAR advocates for Alabama’s real estate
industry before state, local, and federal governments and in the courts. AAR’s members work as real
estate professionals in the sale, lease, appraisal, management, and development of residential,
commercial, rural and resort properties throughout Alabama.

4, Many of AAR’s members own residential properties that they lease to tenants. Many

of these members operate small businesses that collect less than $30 million in annual revenue from

 
Case 1:20-cv-03377-DLF Document 6-5 Filed 11/20/20 Page 2 of 3

renting residential properties. AAR’s members who work in property management and the rental
housing sector have been at the forefront of responding to the COVID-19 pandemic. REALTORS®
take their responsibility seriously to ensure residents are safe and secure during this state of emergency.

5. AAR has sought to provide resources and support to its members during the COVID-
19 pandemic. These resources include providing advice relating to landlords’ eviction prerogatives,
unemployment benefits, available federal loans and other relief, and property management best
practices.

6. As the pandemic continues into its ninth month, the expenses of providing rental
housing for those tenants have increased as a number of tenants are unable or unwilling to pay rent.
The Eviction Moratorium has caused harm to AAR’s members because it has prevented them from
evicting tenants for nonpayment of rent and from leasing their properties to tenants willing and able
to pay rent.

7. As mortgage, insurance, and tax bills mount, and as AAR’s members remain
responsible for general maintenance on their properties, rental income has become less and less
reliable and, in many cases, nonexistent. As a result of the struggles of AAR’s members, many are
deferring paying for maintenance, repairs, and other standard operating expenses as they struggle to
make ends meet. The situation places these properties and those living there at risk both physically
and financially and foretells an unstable, potentially dangerous situation in the coming months.

8. AAR has advocated for robust rental assistance for both tenants and housing providers.
Rental assistance will help families across Alabama avoid eviction while also ensuring property owners
can continue to provide housing to Alabamians in the months and years to come. Working alongside
the National Association of Realtors® and other state and local Realtor® groups, the Alabama
Association of Realtors® will continue to fight for a legitimate, sustainable solution on behalf of

AAR’s members and all local housing providers.

-2-

 
Case 1:20-cv-03377-DLF Document 6-5 Filed 11/20/20 Page 3 of 3

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on November 19, 2020.

Clrsmy Wath
Jetemy Walker

 
